Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 12 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 365(c) is acknowledged. 

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/08/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Claim 1
a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 3/16; 

a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 2
a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 3/16 obtained from data transmitted by a transmission method including 

a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits, and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 3
a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16; 

a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 4
a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 5/16 obtained from data transmitted by a transmission method including 

a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits, and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 5
a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16; 

a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,

a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 7/16 obtained from data transmitted by a transmission method including

a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits, and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 7
a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 9/16; 

a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 8
a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 9/16 obtained from data transmitted by a transmission method including 

a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, a group-wise interleaving step of 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 9
a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 11/16; 

a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 10
a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 11/16 obtained from data transmitted by a transmission method including 

a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, a group-wise interleaving step of performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits, and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,

a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code with a code length N of 17280 bits and a coding rate r of 13/16; 

a group-wise interleaving step of performing group-wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits; and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,
Claim 12
a decoding unit configured to decode an LDPC code with a code length N of 17280 bits and a coding rate r of 13/16 obtained from data transmitted by a transmission method including a coding step of performing LDPC coding on a basis of a parity check matrix of the LDPC code, 

a group-wise interleaving step of performing group- wise interleaving in which the LDPC code is interleaved in units of bit groups of 360 bits, and 

a mapping step of mapping the LDPC code to one of 4 signal points of quadrature phase shift keying (QPSK) on a 2-bit basis,


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Allowable Subject Matter
Claims 1 – 12 are allowed.

The following is an examiner’s statement of reasons for allowance:

The present invention includes a transmission method and reception device.

The claimed invention, regarding claim 1 as representative, recites features such as: a coding step of performing LDPC coding on a basis of a parity check matrix of an LDPC code, a group-wise interleaving step of performing group- wise interleaving; and a mapping step of mapping the LDPC code to one of 4 signal points

The prior art of record (Jeong et al., U.S. Publication2016/0261279, Park et al. U.S. Publication 2015/0214982, and Myung et al. U.S. Publication 2016/0173135, as examples of such prior art) do not teach the same. 

Hence, the prior art fails to anticipate or render obvious the claimed method and apparatus.

Claim 1 – 12 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232.  The examiner can normally be reached on Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Daniel F. McMahon/Primary Examiner, Art Unit 2111